United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-4196
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Mario M. Martinez, Sr.,                   *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: January 15, 2007
                                 Filed: January 22, 2007
                                  ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Mario M. Martinez, Sr., pleaded guilty to conspiring to distribute and possess
with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. His
written plea agreement contained a provision under which Martinez generally waived
his right to appeal his conviction or sentence, reserving his right to seek habeas relief
for ineffective assistance of counsel; and a separate specific waiver pursuant to which
he agreed to have his sentence determined under the Sentencing Guidelines and to
waive all constitutional challenges to their validity. On appeal, counsel moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), asserting
that Martinez’s trial counsel had been ineffective. We denied counsel’s motion and
ordered supplemental briefing as to whether Martinez had waived his right to appeal
his sentence based on United States v. Booker, 543 U.S. 220 (2005), in light of the
district court’s1 plea-hearing comment questioning the validity of the Guidelines
waiver; and, if the issue was not waived, whether the court’s application of the
Guidelines as mandatory warranted relief under Booker.

       Upon reviewing the parties’ supplemental briefs, we dismiss the appeal based
on the broad appeal waiver included in Martinez’s plea agreement. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal
waiver and dismiss appeal where it falls within scope of waiver, both plea agreement
and waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result). The plea colloquy reflects that Martinez understood and voluntarily
accepted the terms of the plea agreement, including the broad waiver provision. This
appeal – including any Booker challenge to the mandatory application of the
Guidelines – falls within the scope of the broad waiver, regardless of the separate
Guidelines waiver which the district court questioned. See, e.g., United States v.
Reeves, 410 F.3d 1031, 1034 (8th Cir.) (right to appeal under Booker is among rights
waived by broad appeal waiver even where parties did not anticipate Booker ruling),
cert. denied, 126 S. Ct. 469 (2005). Finally, we conclude no injustice would result
from enforcing the waiver. To the extent the Anders brief suggests that the plea or the
waiver is invalid because of counsel’s ineffectiveness, we note that the record is not
sufficiently developed on the issue, and any such claim should be pursued under 28
U.S.C. § 2255. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

      Accordingly, we dismiss the appeal.

                       ______________________________




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.

                                         -2-